Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Examination
	Claims 1-29 are currently pending and under examination.
The claims require a stable ophthalmic pharmaceutical gel composition that comprises 0.25 to 1.0 % PVP-I, such as 0.25% PVP-I, 30-49 % DMSO, such as 44% DMSO, 0.25, 0.5, 1.0, 1.25 and 1.50 % gelling agents, such as hydroxyethylcellulose and a co-solvent, such as water or an aqueous isotonic solution.  The composition has a pH of less than 4.5, is free of additional anti-inflammatory drug and contains water or isotonic co-solvent, aqueous isotonic solution being specifically claimed. 
	The claims will be given their broadest reasonable interpretation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17, 24, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Stogniew et al. (US 2014/0271529 A1) in view of Shantha et al. (US 2011/0052678 A1).
Applicant Claims

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Stogniew et al. teach a composition that comprises 1-3 wt% and more specifically about 0.25 wt% PVP-I, 40-49 wt% and more specifically about 44% DMSO and up to 2 wt% gelling agent, water as well as isotonic agents (para [0052], [0059], [0066]-[0068], [0088]).  The composition has storage stability such that after 24 months less than 1% of the PVP-I has converted into iodide after storing at 40º C (para [0104]).  Stogniew et al. teach that the gelling agent may be those well known to those skilled in the art, including those recited in Remington’s Pharmaceutical Sciences and one of such commonly known listed gelling agents is hydroxyethylcellulose (Stogniew et al.- para [0052], Remington’s- pg 756, col 2, para 3, pg 771, col 1, para 3).  Stogniew et al. suggest that combinations of PVP-I can be used for treating infections in the eye (para [0019]).  Stogniew et al. suggests that PVP-I compositions are useful not only for disinfecting but as therapy for active infections in the eye (para [0019]).  Stogniew et al. further teach that there is no known bacterial, fungal or viral resistance to PVP-I, making PVP-I an ideal agent for treating active infections caused by bacterial, fungus and virus (para [0019]).
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Stogniew et al. teach the composition as discussed above, but fails to specifically teach the gelling agent is hydroxyethylcellulose, the claimed pH or use of aqueous isotonic solution.  The teachings of Shantha et al. help to cure these deficits.
Shantha teach a composition that comprises PVP-I at 1% or greater and DMSO for ophthalmic use (para [0075], [0167], [0173]).  Shantha et al. teach that a pH between 4 and 8 is suitable for ophthalmic preparations as well as teach that the composition should contain an aqueous isotonic solution, especially because it is going to be applied to the eye (para [0202], [0219], [0221], [0223]-[0224]).  Shantha et al. teach the inclusion of hydroxyethylcellulose as an acceptable ingredient for ophthalmic compositions in an amount of 0.001% to about 10%, including gels, as Shantha defines aqueous solutions to include gels (para [0179], [0217], [0223]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a gelled composition that contains the claimed amounts of PVP-I and DMSO with water as suggested by Stogniew et al. It further would have been obvious to one of ordinary skill in the art to utilize hydroxyethylcellulose as the gelling agent as Stogniew et al. teach the gelling agent may be one commonly known in the art and points to Remington’s Pharmaceutical Science as a source for seeing what these commonly known gelling agents are and said reference lists hydroxyethylcellulose as one such gelling agents.  Additionally, one of ordinary skill in the art would have ascertained that such a gelling agent is suitable for ophthalmic use based upon the teaching of Shantha et al. Furthermore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Stogniew et al. and Shantha et al. as both teach compositions which contain PVP-I and DMSO.  Regarding the inclusion of an aqueous isotonic solution in the composition, as Stogniew et al. teach including isotonic agents in the composition and Shantha et al. further teach the importance of having a composition which is isotonic with blood so that it is tolerated in an eye and teaches using an aqueous isotonic solution for this purpose, it would have been obvious to one of ordinary skill in the art to ensure that the water added in Stogniew et al. is an aqueous isotonic solution.
	Regarding the concentrations of the PVP-I, DMSO and gelling agent as well as the pH of the composition, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  Regarding the recitation regarding storage stability in claims 16-18, as Stogniew et al. teach that that composition has storage stability over at least 24 months at an elevated temperature such that only 1% of the iodine degrades to iodide, these limitations would necessarily have been met. 
	Regarding the method of claims 24, 26 and 28, as Stogniew et al. specifically teaches that application of the PVP-I composition to an eye to treat an active infection as well as teaches that no virus has shown resistance to PVP-I, it would have been obvious to one of ordinary skill in the art to apply an effective amount of the suggested PVP-I containing composition to an eye or eyelid in order to treat a viral infection.  
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Stogniew et al. (US 2014/0271529 A1) and Shantha et al. (US 2011/0052678 A1) as applied to claims 1-17, 24, 26 and 28, and further in view of Capriotti et al. (WO 2016/118424 A1).
Applicant Claims
The scope and content of the claims was discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Stogniew et al. in view of Shantha et al. suggest the composition and method of claims 1-18, 24, 26 and 28 as discussed above. 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Stogniew et al. in view of Shantha et al. suggest the composition and method of claims 1-18, 24, 26 and 28 as discussed above, but fail to specifically teach applying an effective amount of the ophthalmic gel to an eye or eyelid or periocular skin surface prior to surgery or invasive procedure of the eye in order to prevent an infectious condition of the eye or eyelid, that the infection is caused by demodex or that the infectious condition is blepharitis. The teachings of Capriotti et al. help to cure these deficits.
Capriotti et al. teach a stable topical gel composition that is unexpectedly highly stable at room temperature in the presence of aqueous or anhydrous ingredients and which contains between about 0.1% to about 10% PVP-I, about 30% to about 99% DMSO and about 1% to about 10% gelling agent (whole document, especially para [0023]-[0024]).  More particularly the composition comprises about 1% PVP-I, about 44% DMSO and about 2% to about 5% gelling agent, which may be hydroxyethylcellulose and no mention is made of an additional anti-inflammatory drug (para [0025]-[0028], [0030]).  The composition may be used to treat an infectious condition of the eye or eyelid, such as blepharoconjunctivitis and conjunctivitis, as well as to prep the eye prior to surgery to prevent post operative infection, such as infectious endophthalmitis (para [0040], [0090]-[0093], [0111], claims 38-39).  Capriotti et al. teach the infectious agent can be bacteria, fungus, yeast, demodex, or a virus (claims 40-43).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Capriotti et al. with those of Stogniew, because both references are directed to PVP-I containing compositions that may be applied to an eye.  It would have been obvious to apply an effective amount of the suggested PVP-I composition to an eye, eyelid or periocular skin surface prior to surgery of the eye because Capriotti et al. specifically suggests doing so.  One of ordinary skill in the art would have been motivated to do so in order to prevent a post-surgery infection of the eye.  As Capriotti et al. teach that PVP-I is effective against bacteria, virus, fungus and demodex as well as teach that the PVP-I composition can be used to treat conjunctivitis and blepharitis, it would have been obvious to apply the composition to an eye to prevent or treat these conditions in the eye. 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 16-19 and 23-28 of U.S. Patent No. 9,408,867 (hereinafter ‘867) in view of Stogniew et al.,  Shantha et al. and Capriotti et al. Claims 1, 4-7, 16-19 and 23-28 of ‘867 disclose a composition which provides amounts of PVP-I and DMSO that overlap with the amounts required by the claims as well as state the composition contains a co-solvent.  These claims, however, fail to specifically teach that the composition comprises a gelling agent up to 2%, such as hydroxyethylcellulose, the claimed pH, aqueous isotonic solution or preventing or treating a viral or demodex infection that manifests as blepharitis by administering an effective amount to an eye.  Stogniew et al. teaches a PVP-I and DMSO composition that contains gelling agents, and suggests that HEC may be one of the gelling agents.  Shantha et al. teach a PVP-I and DMSO composition that has a pH that overlaps with the claimed pH range as well as inclusion of aqueous isotonic solution.  Capriotti et al. teach preventing and treating blepharitis caused by demodex or virus by applying an effective amount of a PVP-I composition to an eye either during the infection or prior to surgery.  Thus, Claims 1-29 would have been obvious over claims 1, 4-7, 16-19 and 23-28 of ‘867 and the teachings of Stogniew et al., Shantha et al. and Capriotti et al. 
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,398,725 (hereinafter ‘725) in view of Stogniew et al., Shantha et al. and Capriotti et al.. Claims 1-8 of ‘725 teach a composition which provides amounts of PVP-I and DMSO that overlap with the amounts required by the claims as well as providing the composition as a gel by including a gelling agents, such as hydroxyethyl cellulose at 2-3% and provision of an isotonic co-solvent. The claims of ‘725 also teach applying the composition to treat blepharitis caused by virus or demodex. These claims, however, fail to specifically teach that the composition comprises a gelling agent below 2%, the claimed pH, inclusion of aqueous isotonic solution or application of the composition prior to surgery to prevent an infection.  Stogniew et al. teaches a PVP-I and DMSO composition that contains gelling agents up to 2%, and suggests that HEC may be one of the gelling agents.  Shantha et al. teach a PVP-I and DMSO composition that has a pH that overlaps with the claimed pH range and the inclusion of aqueous isotonic solution.  Capriotti et al. teach applying a PVP-I composition prior to eye surgery in order to prevent an eye infection.  Thus, Claims 1-29 would have been obvious over claims 1-8 of ‘725 and the teachings of Stogniew et al., Shantha et al. and Capriotti et al. 
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9,750,683 (hereinafter ‘683) in view of Stogniew et al., Shantha et al. and Capriotti et al. Claim 1 of ‘683 teach a method that involves administering a composition which provides amounts of PVP-I and DMSO that overlap with the amounts required by the claims as well as providing the composition as a gel.  These claims, however, fail to specifically teach that the composition comprises a gelling agent up to 2%, such as hydroxyethylcellulose, the claimed pH, inclusion of aqueous isotonic solution or applying the composition to eye prior to surgery to prevent an infection or to treat an active infection such as blepharitis caused by demodex or a virus.  Stogniew et al. teaches a PVP-I and DMSO composition that contains gelling agents, and suggests that HEC may be one of the gelling agents.  Shantha et al. teach a PVP-I and DMSO composition that has a pH that overlaps with the claimed pH range and the inclusion of aqueous isotonic solution.  Capriotti et al. teach application of a PVP-I and DMSO containing composition prior to surgery in order to prevent an infection or treat an active infection.  Thus, Claims 1-29 would have been obvious over claims 1 of ‘683 and the teachings of Stogniew et al., Shantha et al. and Capriotti et al. 

	Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,314,914 (hereinafter ‘914) in view of Shantha et al. and Capriotti et al. Claims 1-13 of ‘914 teach a composition which provides amounts of PVP-I, DMSO and hydroxyethylcellulose that overlap with the amounts required by the claims as well as teach treating an eye infection caused by virus or demodex.  These claims, however, fail to specifically teach the claimed pH or inclusion of aqueous isotonic solution or that the composition is applied previous to surgery in order to prevent infection or that the composition can be used to treat blepharitis. Shantha et al. teach a PVP-I and DMSO composition that has a pH that overlaps with the claimed pH range and inclusion of isotonic solution.  Capriotti et al. teach treating an eye previous to surgery in order to prevent infection as well as treating an active infection such as blepharitis. Thus, Claims 1-29 would have been obvious over claims 1-13 of ‘914 and the teachings of Shantha et al. and Capriotti et al. 





Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812. The examiner can normally be reached Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699